PER CURIAM.
After Thomas had obtained a verdict against the railroad for the loss of bis leg while working as a brakoman, the defendant learned that one of the jurors had long before suffered a similar accident, and had by adjustment without suit received some compensation from bis employer railroad. Defendant thereupon made a motion for a new trial, claiming that it would have *366challenged peremptorily if the juror had not misled it on the voir dire. Putting the facts most strongly for the defendant, this misleading consisted in his negative answer to the question: “Have you any case pending, or did you ever have any, for personal injury?”
Passing all other matters, it is apparent that any misunderstanding was primarily due to the insufficient form of the question, and that the nondisclosure was as much the fault of counsel as of the juror. With .that background, we could not say there was abuse'of discretion in denying the motion for new trial—at least not unless the ultimate prejudice was very clear. It is not. The trial judge did not think the verdict against the weight of the evidence. The juror’s experience nearly 30 years before might have set him against all railroads, or might have emphasized in his mind the common recklessness of brakemen. The existence of substantial prejudice affecting the verdict is speculative; defendant had no absolute right to complain of the nondisclosure to which it contributed.
The judgment is affirmed.